This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2   SOPURKH KAUR KHALSA,
 3   SHAKTI PARWHA KAUR KHALSA, and
 4   EK ONG KAR KAUR KHALSA,
 5   Trustees of the Yogi Bhajan Administrative
 6   Trust,

 7                  Plaintiffs-Appellees,

 8 v.                                                                                    No. 33,622

 9 INDERJIT KAUR PURI,

10                  Defendant-Appellant.

11 APPEAL FROM THE DISTRICT COURT OF SANTA FE COUNTY
12 Sarah M. Singleton, District Judge

13   Modrall, Sperling, Roehl,
14   Harris & Sisk, P.A.
15   R. E. Thompson
16   Emil J. Kiene
17   Albuquerque, NM

18 The Soni Law Firm
19 Surjit P. Soni
20 Pasadena, CA

21 for Appellant

22 Law Office of Philip B. Davis
23 Philip B. Davis
24 Albuquerque, NM
 1 Sanders & Westbrook, PC
 2 Maureen A. Sanders
 3 Albuquerque, NM

 4 Wray & Girard, PC
 5 Jane Katherine Girard
 6 Albuquerque, NM

 7 for Appellees

 8                             MEMORANDUM OPINION

 9 FRY, Judge.

10   {1}   Defendant Inderjit Kaur Puri (Bibiji) appeals the district court’s order awarding

11 attorney fees to Plaintiffs, the Trustees of the Yogi Bhajan Administrative Trust.

12 Bibiji argues on appeal that: (1) the district court erred by awarding attorney fees to

13 the Trustees; (2) the fees awarded were unreasonable; (3) the district court erred in

14 considering new arguments and evidence in the Trustees’ reply brief in support of

15 their motion for attorney fees; and (4) the district court erred in not awarding Bibiji

16 attorney fees for the claims in which she prevailed. Because we concluded in our

17 previous opinion in this case that the district court properly determined that attorney

18 fees were warranted, we do not consider Bibiji’s first contention. In regard to Bibiji’s

19 remaining contentions, we conclude that Bibiji failed to establish that the district court

20 abused its discretion on any of these points. Accordingly, we affirm.

21   {2}   Because this is a memorandum opinion and the parties are familiar with the


                                               2
 1 facts and procedural history of this case, we reserve further discussion of the pertinent

 2 facts for our analysis.

 3 The District Court Properly Awarded Attorney Fees to the Trustees

 4   {3}   Bibiji argues that the district court erred in concluding that the Trustees were

 5 entitled to attorney fees. Bibiji argues that (1) the Trustees waived their right to

 6 attorney fees by failing to seek such fees in their pleadings, (2) neither justice nor

 7 equity warranted an award of attorney fees, (3) the Trustees were not the prevailing

 8 parties, (4) the district court denied Bibiji due process by not allowing briefing on

 9 whether the Trustees were entitled to attorney fees, and (5) any attorney fees awarded

10 to the Trustees should be paid out of the trust.

11   {4}   We specifically addressed the first four of these issues in our previous opinion

12 in this case. See Khalsa v. Puri, 2015-NMCA ___, ¶ 71, 74, ___ P.3d ___ (No.

13 32,600, Nov. 19, 2014). In that opinion, we rejected Bibiji’s arguments that the

14 Trustees waived their claim for attorney fees or that Bibiji was denied the opportunity

15 to brief the issue. Id. ¶ 73. We further concluded that, although it may be said that

16 both parties prevailed on certain issues, the award of attorney fees in such situations

17 is still within the discretion of the district court. Id. ¶ 74. Finally, we concluded that

18 “[g]iven the many years of litigation over issues on which Bibiji failed to present any

19 direct evidence to support her claims and in light of the Trustees’ overall success in


                                               3
 1 defending these claims,” the district court did not abuse its discretion in concluding

 2 that justice and equity entitled the Trustees to reasonable attorney fees. Id. Being

 3 satisfied that we reached the correct result, we decline to revisit these issues and,

 4 indeed, believe it would be improper to do so. Alba v. Hayden, 2010-NMCA-037,

 5 ¶ 7, 148 N.M. 465, 237 P.3d 767 (“Under the law of the case doctrine, a decision on

 6 an issue of law made at one stage of a case becomes binding precedent in successive

 7 stages of the same litigation.” (internal quotation marks and citation omitted)).

 8   {5}   As for Bibiji’s remaining issue, the determination of whether an award of

 9 attorney fees under Section 46A-10-1004 is paid by a party or from the trust is

10 discretionary. NMSA 1978, § 46A-10-1004 (2003) (“In a judicial proceeding

11 involving the administration of a trust, the court, as justice and equity may require,

12 may award . . . reasonable attorney fees . . . to be paid by another party or from the

13 trust[.]”). Bibiji argues that the attorney fees award should be paid from the trust but

14 makes no argument as to why the district court abused its discretion in ordering her

15 to pay the award. Accordingly, we find no abuse of discretion and affirm the district

16 court on this point.

17 The Attorney Fee Award was Reasonable

18   {6}   Bibiji argues that the Trustees failed to establish that the fees awarded were

19 reasonable and necessary. Specifically, Bibiji argues that the fee award reflects


                                              4
 1 charges for services unrelated to the defense of Bibiji’s counterclaim, fees for multiple

 2 attorneys attending depositions and hearings contrary to the district court’s interim

 3 order, unreasonable amounts of time spent on tasks, and the use of legal professionals

 4 for clerical and courier work.

 5   {7}   We review the reasonableness of a district court’s award of attorney fees for

 6 abuse of discretion. Lebeck v. Lebeck, 1994-NMCA-103, ¶ 27, 118 N.M. 367, 881

 7 P.2d 727. Although the allowance of attorney fees is discretionary, “the exercise of

 8 that discretion must be reasonable when measured against objective standards and

 9 criteria.” Lenz v. Chalamidas, 1989-NMSC-067, ¶ 19, 109 N.M. 113, 782 P.2d 85.

10 Useful factors in such a determination are those utilized under the Rules of

11 Professional Conduct for determining whether a fee is reasonable between an attorney

12 and his or her client. Id. These factors include:

13         (1) the time and labor required—the novelty and difficulty of the
14         questions involved and skill required; (2) the fee customarily charged in
15         the locality for similar services; (3) the amount involved and the results
16         obtained; (4) the time limitations imposed by the client or by the
17         circumstances; and (5) the experience, reputation and ability of the
18         lawyer or lawyers performing the services.

19 Id.

20   {8}   We first provide some procedural context for Bibiji’s arguments. Following the

21 district court’s conclusion that the Trustees were entitled to attorney fees, the parties

22 submitted briefing and documentation for what fees they respectively felt were

                                               5
 1 warranted or unwarranted. Because of the complexity and length of this litigation, the

 2 documentation and objections regarding certain charges were quite extensive. The

 3 district court therefore entered an interim order directing the parties to revise their

 4 submissions in light of certain parameters set by the district court. The district court

 5 stated that “[o]nly fees related solely to the defense of the counterclaims” would be

 6 granted, and fees for multiple attorneys at various proceedings would generally be

 7 denied. The parties then resubmitted their respective fee requests and objections. The

 8 district court reviewed this new material, further reduced the award for charges

 9 inconsistent with its interim order, and issued a final fee award.

10   {9}    Bibiji’s contentions on appeal largely follow a certain framework. Bibiji first

11 quotes a specific provision of the district court’s interim order, such as “[t]he district

12 court explicitly ordered that ‘only fees solely related to the defense of the

13 [c]ounterclaims are granted.’ ” Bibiji then argues that the fee award included charges

14 contrary to the respective provision of the district court’s interim order. The argument

15 is generally supported by citation to the revised objections Bibiji filed below;

16 however, in some instances, Bibiji does mention certain billing charges as examples

17 of the improper charges submitted by the Trustees.

18   {10}   We take two issues with Bibiji’s briefing, which prevent us from properly

19 reviewing these contentions. First, to the extent that Bibiji expects this Court to comb


                                               6
 1 through the multitude of objections found in her spreadsheets in order to

 2 independently justify the district court’s decision on each objection, we emphasize

 3 that is not our responsibility. See Headley v. Morgan Mgmt. Corp., 2005-NMCA-045,

 4 ¶ 15, 137 N.M. 339, 110 P.3d 1076 (emphasizing that this Court has no duty to review

 5 an argument that is not adequately developed). It is patently insufficient to cite to large

 6 portions of the record to support a generalized argument in the hope that this Court

 7 will construct an argument on the proponent’s behalf.

 8   {11}   Second, even if we were to undertake such a task, it is virtually impossible for

 9 this Court to determine whether these specific charges were even included in the fee

10 award, much less determine if their inclusion was an abuse of discretion. The district

11 court stated in its interim order that it would not award fees for services unrelated to

12 the defense of the counterclaim or for instances in which multiple attorneys attended

13 certain proceedings. In the final order, the district court further reduced the award for

14 fees inconsistent with its interim order. For instance, the district court disallowed

15 $47,380.50 in fees billed by the Sutin firm because the fees requested were unrelated

16 to the defense of the counterclaim. Similarly, the district court disallowed an

17 additional $259 in fees from the Wray & Girard firm for the same reason. The district

18 court’s order does not reflect a line item ruling on Bibiji’s objections, and we therefore

19 have no way of determining whether the specific objections Bibiji mentions were


                                                7
 1 taken into account in reducing the award. Arguments that merely highlight the

 2 general nature of Bibiji’s objections to certain billing charges provide little assistance

 3 to us. Moreover, the district court is in a better position than this Court to determine

 4 whether certain fees it ultimately awarded were consistent with its interim order.

 5 Accordingly, Bibiji has failed to affirmatively show that the district court abused its

 6 discretion in calculating the fee award.

 7   {12}   We reject Bibiji’s remaining arguments for two additional reasons. First, Bibiji

 8 cites no authority supporting her view that the Trustees’ voluntary ten percent

 9 reduction in all fees, as opposed to the twenty percent reduction requested by Bibiji,

10 was insufficient to address fees for allegedly unreasonable time spent on tasks. In re

11 Adoption of Doe, 1984-NMSC-024, ¶ 2, 100 N.M. 764, 676 P.2d 1329, (stating that

12 where a party cites no authority to support an argument, we may assume no such

13 authority exists). Second, Bibiji’s contention that the fee award reflects charges by

14 attorneys billing for clerical work at their regular hourly rate is unsupported by the

15 evidence cited to this Court. The exhibit cited by Bibiji to support this contention

16 shows 17.8 hours spent by attorneys on purportedly non-legal tasks but does not show

17 at what rate these hours were charged. In contrast, the Trustees cite to Katherine

18 Wray’s affidavit, which lists at least nine instances where charges for these types of

19 activities were either “no-charge” or billed at half of Wray’s normal hourly rate.


                                                8
 1 Based on the limited evidence cited to this Court on this point, Bibiji failed to

 2 establish that the district court abused its discretion in the event it awarded fees for

 3 these tasks. Muse v. Muse, 2009-NMCA-003, ¶ 72, 145 N.M. 451, 200 P.3d 104 (“We

 4 will not search the record for facts, arguments, and rulings in order to support

 5 generalized arguments.”).

 6 The District Court Did Not Err in Considering Documents Provided in the
 7 Trustees’ Reply Brief

 8   {13}   Bibiji argues that the district court allowed the Trustees to “sandbag” her by

 9 initially filing a generic motion for attorney fees and then waiting until their reply

10 brief to provide specifics supporting the motion. Bibiji raised this argument below in

11 a motion to strike affidavits attached to the Trustees’ reply brief. The district court’s

12 ruling on this motion provided extensive discussion of Bibiji’s answer brief and how

13 the arguments and documents attached to the Trustees’ reply brief directly responded

14 to Bibiji’s answer brief. See Mitchell-Carr v. McLendon, 1999-NMSC-025, ¶ 29, 127

15 N.M. 282, 980 P.2d 6 (stating that, in general, arguments raised for the first time in

16 reply briefs will not be considered unless they are in response to arguments or

17 authorities presented in the answer brief). On appeal, Bibiji provides no argument or

18 citation to the record explaining why the arguments and evidence reviewed in the

19 district court’s order do not directly relate to issues raised in her answer brief.

20 Accordingly, we conclude that she failed to establish that the district court abused its

                                               9
 1 discretion in considering the argument and evidentiary support in the Trustees’ reply

 2 brief.

 3 Bibiji’s Request for Attorney Fees

 4   {14}   Bibiji argues that the district court erred by not awarding her attorney fees for

 5 prevailing on the claims asserted by the Trustees. We conclude that there is no merit

 6 to this contention.

 7   {15}   Bibiji did not file a motion or request a finding that she was entitled to attorney

 8 fees. Instead, in her revised objections to the Trustees’ fee declarations, filed nearly

 9 fourteen months after the district court entered its judgment, Bibiji stated in a

10 footnote:

11          While this Court ultimately decided Bibiji’s claims after trial and
12          awarded fees to the Trustees as prevailing parties on Bibiji’s claims, it
13          did not appear to have considered Bibiji’s fees on her successful defense
14          against the Trustees’ claims. Bibiji respectfully requests leave to submit
15          her fee request as prevailing party on the Trustees’ claims.

16 While the district court did not explicitly rule on Bibiji’s request for leave to submit

17 a request for attorney fees, we presume the district denied this request. Cf. Stinson v.

18 Berry, 1997-NMCA-076, ¶ 8, 123 N.M. 482, 943 P.2d 129 (“Where there has been

19 no formal expression concerning a motion, a ruling can be implied by entry of final

20 judgment or by entry of an order inconsistent with the granting of the relief sought.”).

21 Given the delay, we conclude that the district court did not abuse its discretion in


                                                10
 1 denying Bibiji the opportunity to seek attorney fees. Putting aside the fact that Bibiji

 2 buried this request in a footnote, the request came long after judgment was entered in

 3 the case and at the tail-end of the twelve-month-long fee dispute that followed. It was

 4 properly in the district court’s discretion to disregard such an untimely request. Cf.

 5 Rule 1-054(E)(2) NMRA (“Unless otherwise provided by statute or order of the court,

 6 [a motion for attorney fees] must be filed and served no later than fifteen (15) days

 7 after entry of judgment[.]”).

 8 Trustees’ Request for Attorney Fees on Appeal

 9   {16}   The Trustees request that they be awarded attorney fees and costs incurred in

10 the defense of this appeal. Rule 12-403(B)(3) NMRA provides for the grant of

11 “reasonable attorney fees for services rendered on appeal in causes where the award

12 of attorney fees is permitted by law[.]” Because the statute underlying the cause of

13 action in this case provided for the award of attorney fees and the Trustees are the

14 prevailing party on every issue, they are entitled to their appellate fees and costs. See

15 Rio Grande Sun v. Jemez Mountains Pub. Sch. Dist., 2012-NMCA-091, ¶ 29, 287

16 P.3d 318. On remand, the district court shall determine the appropriate amount of

17 appellate attorney fees and costs to be awarded to the Trustees.

18 CONCLUSION

19   {17}   For the foregoing reasons, we affirm the district court’s order.


                                               11
1   {18}   IT IS SO ORDERED.

2                                      ___________________________________
3                                      CYNTHIA A. FRY, Judge
4 WE DO CONCUR:


5 _________________________________
6 MICHAEL E. VIGIL, Chief Judge


7 _________________________________
8 MICHAEL D. BUSTAMANTE, Judge




                                  12